          Case 1:16-cv-00303-SPB Document 43 Filed 10/17/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF PENNSYLVANIA



JANE DOE as next friend for “FIONA,” a minor,                Civ. No. 16-cv-00303-DSC
“ERIN,” “VICKY,”
JANE ROE as next friend for                                  PETITION TO APPROVE
“SKYLAR” and “SAVANNAH,” minors,                             MINOR PLAINTIFF FIONA’S
JOHN DOE as next friend for “SALLY”                          SETTLEMENT AND ENTER AN
and “SIERRA,” minors, and “SARAH”                            ORDER OF DISMISSAL

                                         Plaintiffs,
v.

KIRK NESSET,
                                         Defendant.


                            STATEMENT OF RELIEF REQUESTED

        Jane Doe, on behalf of the minor Plaintiff Fiona, petitions this court to approve the

settlement of her claims and enter an order of dismissal. Plaintiff Fiona is a minor

      and requests the Court conduct an inquiry to determine whether the settlement negotiated

by her next friend and counsel serves her best interests and is reasonable in light of the facts and

specific claims at issue in this case.

                                               FACTS

        On April 27, 2018, counsel for both parties participated in a session with mediator Judge

Kenneth Benson.



                                                         Skylar, Savannah, Sally, and Sierra are

minors and have undertaken infant compromise and/or guardianship proceedings which allow

Jane Roe and John Doe to settle their civil claims.

        Plaintiff Fiona has the only unresolved claim in this case.




                                                  1
Case 1:16-cv-00303-SPB Document 43 Filed 10/17/18 Page 2 of 7
         Case 1:16-cv-00303-SPB Document 43 Filed 10/17/18 Page 3 of 7




                                 EVIDENCE RELIED UPON

       On October 1, 2014, FBI Special Agent Jason Crouse and other law enforcement agents

with the FBI and Pennsylvania State Police executed a federal search warrant and seized the

Defendant’s computer equipment. Docket Document 1 filed 12/19/16 ¶64. During the execution

of the search warrant, Defendant waived his Miranda rights and agreed to be interviewed. Id. at

¶69. During the interview, Defendant admitted to downloading child pornography from the

Internet. Id. at ¶70. Child Identification Program (CVIP) analysts at the National Center for

Missing and Exploited Children (NCMEC) matched the child pornography images on the

Defendant’s computer to child pornography images of Plaintiffs Erin, Fiona, Vicky, Skylar,

Savannah, Sally, Sierra, and Sarah in NCMEC’s database and notified the government of its

findings in a CVIP report. Id. at ¶75. On June 18, 2015, Fiona was notified in a letter from the

Department of Justice United States Attorney’s Office for the Western District of Pennsylvania

that the Defendant possessed her child sex abuse images. Id. at ¶78. On February 8, 2016




                                                 3
             Case 1:16-cv-00303-SPB Document 43 Filed 10/17/18 Page 4 of 7



   Defendant was sentenced to 76 months of imprisonment and required to pay $78,000 in

   restitution for his child pornography crimes. Id. at ¶82.

                                      ELEMENTS OF DAMAGES

           Exhibit A is a psychological report detailing Fiona’s losses as a result of child

   pornography crimes.

  I.   Services Rendered by Counsel

           See the Declaration of James R. Marsh.

 II.   Expenses Incurred or to be Incurred

           See the Declaration of James R. Marsh.

III.   Amount of Fees Requested




       THE PROPOSED SETTLEMENT AGREEMENT WAS NEGOTIATED IN GOOD
         FAITH, IS FAIR AND REASONABLE, AND IN FIONA’S BEST INTEREST

           The proposed settlement agreement was negotiated in good faith, is fair and reasonable in

   light of the facts and specific claim and serves the best interest of Plaintiff Fiona. Exhibit B.

   There are eight plaintiffs in this case.




                                                     4
          Case 1:16-cv-00303-SPB Document 43 Filed 10/17/18 Page 5 of 7



                                          CONCLUSION

       For all the above reasons, Plaintiff Fiona respectfully requests that the Court:

1.     find the settlement negotiated by Jane Doe as next friend for minor Plaintiff Fiona serves

       Fiona’s best interest and is reasonable in light of the facts and specific claims at issue and

       recoveries in similar cases;

2.     approve the settlement;

3.     approve the legal fees and expenses;

4.     order the balance of the settlement proceeds be distributed to Fiona’s next friend, Jane Doe,

       and used solely for Fiona’s care and support;

5.     enter an order dismissing the matter with prejudice.

Dated this 17th day of October, 2018.

                                        Verified Affidavit

I, Katie M. Shipp, herby state that the facts above set forth are true and correct to the best of my

knowledge, information and belief. I understand that the statements herein are made subject to

the penalties of 18 Pa.C.S. § 4904.

                                              MARSH LAW FIRM PLLC

                                              by
                                              Katie M. Shipp
                                              Box 4668 #65135
                                              New York, New York 10163-4668
                                              Telephone: 212-372-3030
                                              Fax: 833-210-3336
                                              Email: katieshipp@marsh.law
                                              Attorney for Plaintiffs Jane Doe, Erin, and Fiona




                                                  5
          Case 1:16-cv-00303-SPB Document 43 Filed 10/17/18 Page 6 of 7



                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA



JANE DOE as next friend for “FIONA,” a minor,                 Civ. No. 16-cv-00303-DSC
“ERIN,” “VICKY,”
JANE ROE as next friend for
“SKYLAR” and “SAVANNAH,” minors,
JOHN DOE as next friend for “SALLY”
and “SIERRA,” minors, and “SARAH”

                                         Plaintiffs,
v.

KIRK NESSET,
                                         Defendant.


                                              ORDER

       UPON CONSIDERATION of the Petition to Approve Minor Plaintiff Fiona’s Settlement

and Enter an Order of Dismissal, the Declaration of James R. Marsh in support thereof, and the

Declaration of Jane Doe in support thereof;

       IT IS HEREBY ORDERD AND DECREED that Jane Doe as the parent, guardian ad

litem, and next friend of “Fiona,” a minor plaintiff in this action, is authorized to enter into a

settlement with the Defendant, Kirk Nesset, in the gross sum of             . The Defendant shall

forward all settlement drafts or checks to Jane Doe’s counsel at the Marsh Law Firm PLLC for

proper distribution.

       IT IS FURTHER ORDERED AND DECREED that reasonable counsel fees of

and expenses of        shall be distributed to the Marsh Law Firm PLLC;

       IT IS FURTHER ORDERD AND DECREED that the balance of the settlement proceeds,

in the amount of            , shall be distributed to Jane Doe as the parent, guardian ad litem, and

next friend of “Fiona,” a minor plaintiff in this action, to be expended for Fiona’s care and

support at the sole discretion of Jane Doe.



                                                   1
  Case 1:16-cv-00303-SPB Document 43 Filed 10/17/18 Page 7 of 7



This case is hereby dismissed with prejudice.

This ______ day of October 2018.




                                            Honorable Susan Paradise Baxter
                                            United States District Judge




                                        2
